Citation Nr: 0933588	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  09-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as "breathing problems," to include as 
secondary to face, nose and mouth surgery in service.   

2.  Entitlement to service connection for a dental disability 
for the purpose of obtaining VA outpatient dental treatment.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for face, 
mouth and nose surgery and a dental condition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent medical evidence does not show a diagnosis 
of breathing problems or a respiratory disorder.

2.  The Veteran was discharged from active duty in 1956.  

3.  The Veteran submitted a claim for service connection for 
dental condition in 2007.  Dental trauma or the residuals 
thereof have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
disorder characterized as "breathing problems" have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The Veteran has not submitted a claim for service 
connection for a dental disorder upon which relief may be 
granted.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 
3.381, 17.161.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in April 2007.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the elements outlined in Dingess, via a letter 
sent in April 2007.   

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has obtained VA outpatient treatment records from 
July 2001 to January 2009. 

Some of the Veteran's service treatment records are missing 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.

Destruction of service treatment records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In September 2007, the RO requested that the Veteran complete 
and return the NA Form 13055 so that the RO could request a 
thorough search for his military medial records.  The Veteran 
returned the form and the RO requested a search for the 
Veteran's records.  No records were found.

Although the VA has obtained some of the Veteran's service 
treatment records, it is reasonably certain that further 
efforts to obtain the Veteran's service treatment records 
would be futile.  38 U.S.C.A. § 5103A.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no competent medical evidence showing a 
diagnosis for a respiratory disorder, no opinions linking 
such claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
a VA examination with etiology opinions is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As the record also contains sufficient information to 
make a decision on the Veteran's claims, the Board finds that 
a VA examination is not necessary in this case.  

As to the Veteran's claim for service connection for a dental 
condition, the U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As will be described, this case is decided on 
statutory interpretation.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Breathing Problems

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

While the Veteran reports that he has current breathing 
problems or residuals of his surgery in service, there are no 
treatment records that reflect that he currently has a 
respiratory condition or other disability related to his 
surgery.
The available STRs, consisting of a report of the separation 
examination, are negative for manifestations of, treatment 
for, or diagnosis of, this condition.  Nor does the report 
refer to surgery to the Veteran's face, mouth or nose.  

Post service records show that the Veteran had no shortness 
of breath and denied cough or sputum production in a July 
2001 treatment record.  In July 2002, the Veteran underwent a 
pulmonary tests.  The pre-bronchodilator showed mild 
obstructive defect.  On September 30, 2002 the Veteran was 
orally intubated due to anesthesia and abdominal aortic 
aneurysmectomy repair, conducted on October 1, 2002.  He was 
extubated on October 1, 2002 and demonstrated deep breathing 
and coughing exercise.  Furthermore, VA treatment records 
from April 2005 to January 2009 do not show any breathing 
problems.

There does not appear to be a competent medical diagnosis of 
a breathing problem or residuals of his face, mouth or nasal 
surgery in service.  Although a treatment record notes a mild 
obstructive defect of his lungs in July 2002, there are no 
subsequent records showing treatment or complaints of 
breathing problems.  Although the Veteran's breathing was 
discussed in 2002, this was when the Veteran was intubated 
due to abdominal aortic aneurysmectomy repair. 

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability, there can be no valid claim.  As 
there is no competent medical evidence of a breathing 
disorder since April 2007, the date of the Veteran's claim, 
the claim must be denied.

The Board also notes that there is no competent medical 
evidence which causally relates any current breathing 
disorder with the Veteran's service.  This condition was not 
noted during service, and the record does not reflects that 
the Veteran has complained of a breathing disorder since 
service.  In fact, the earliest VA treatment record since 
service dated in July 2001 states that the Veteran had no 
shortness of breath and denied cough or sputum production.  
Inasmuch as the evidence on file does not tend to show that 
he has current breathing disorder which may be associated 
with service, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is "necessary" based upon the facts of this 
case.

The Veteran asserts that he underwent surgery during service 
for his face, nose and mouth because of problems he was 
having with his sinuses, after chemical gas mask testing.  He 
submitted a photograph dated November 10, 1956 showing 
bandages on his face from the surgery.  The Board 
acknowledges that the Veteran may have had surgery of unknown 
type in service, but the evidence of record continues to lack 
a current diagnosis or an opinion linking the Veteran's 
current condition to service.  Currently, the only evidence 
of record supporting the Veteran's claims is his own lay 
opinion.  The Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); Gilbert, supra.  However, in the present case, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for breathing problems 
due to surgery, and the claim must be denied.


III.  Dental condition

Legal Criteria

Service connection of dental conditions will be established 
under these circumstances: 
(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  
(b) The rating activity will consider each 
defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to 
determine whether the condition was incurred or 
aggravated in line of duty during active service. 
When applicable, the rating activity will 
determine whether the condition is due to combat 
or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  
(c) In determining service connection, the 
condition of teeth and periodontal tissues at the 
time of entry into active duty will be 
considered. Treatment during service, including 
filling or extraction of a tooth, or placement of 
a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at 
entry, unless additional pathology developed 
after 180 days or more of active service.  
(d) The following principles apply to dental 
conditions noted at entry and treated during 
service:  (1) Teeth noted as normal at entry will 
be service- connected if they were filled or 
extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will 
be service- connected if they were extracted, or 
if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted 
as carious but restorable at entry will not be 
service-connected on the basis that they were 
filled during service. However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth 
noted as carious but restorable at entry, whether 
or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  (6) 
Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.  
(e) The following will not be considered service- 
connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, 
unless disease or pathology of the tooth 
developed after 180 days or more of active 
service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and 
other developmental defects, unless disease or 
pathology of these teeth developed after 180 days 
or more of active service.  
(f) Teeth extracted because of chronic 
periodontal disease will be service-connected 
only if they were extracted after 180 days or 
more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  
(a) Class I.  Those having a service-connected 
compensable dental disability or condition, may 
be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation 
for making application for treatment and no 
restriction as to the number of repeat episodes 
of treatment.  
(b) Class II. (1)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at 
time of discharge or release from active service, 
which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if:  (A) They served on active duty during 
the Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active military, 
naval, or air service of not less than 90 days, 
or they were discharged or released under 
conditions other than dishonorable, from any 
other period of active military, naval, or air 
service of not less than 180 days;  (B) 
Application for treatment is made within 90 days 
after such discharge or release.  (C) The 
certificate of discharge or release does not bear 
a certification that the veteran was provided, 
within the 90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and all 
appropriate dental treatment indicated by the 
examination to be needed, and  (D) Department of 
Veterans Affairs dental examination is completed 
within six months after discharge or release, 
unless delayed through no fault of the veteran.  
(ii) Those veterans discharged from their final 
period of service after August 12, 1981, who had 
reentered active military service within 90 days 
after the date of a discharge or release from a 
prior period of active military service, may 
apply for treatment of service-connected 
noncompensable dental conditions relating to any 
such periods of service within 90 days from the 
date of their final discharge or release.  (iii) 
If a disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within 90 days after the date of 
correction.  (2)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at 
time of discharge or release from active service, 
which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if:  (A) They were discharged or released, 
under conditions other than dishonorable, from a 
period of active military, naval or air service 
of not less than 180 days.  (B) Application for 
treatment is made within one year after such 
discharge or release.  (C) Department of Veterans 
Affairs dental examination is completed within 14 
months after discharge or release, unless delayed 
through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of 
service before August 13, 1981, who had reentered 
active military service within one year from the 
date of a prior discharge or release, may apply 
for treatment of service- connected 
noncompensable dental conditions relating to any 
such prior periods of service within one year of 
their final discharge or release.  (iii) If a 
disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within one year after the date of 
correction. 
(c) Class II (a). Those having a service-
connected noncompensable dental condition or 
disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for 
the correction of such service-connected 
noncompensable condition or disability.  
(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary 
for the correction of such service- connected 
dental condition or disability.  
(e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the 
concerned military service department, may be 
authorized any needed dental treatment.  
(f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental 
treatment from the Department of Veterans Affairs 
for noncompensable dental conditions, but was 
denied replacement of missing teeth which were 
lost during any period of service prior to 
his/her last period of service may be authorized 
such previously denied benefits under the 
following conditions:  (1) Application for such 
retroactive benefits is made within one year of 
April 5, 1983.  (2) Existing Department of 
Veterans Affairs records reflect the prior denial 
of the claim. All Class IIR (Retroactive) 
treatment authorized will be completed on a fee 
basis status.  
(g) Class III.  Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition or  disability may be authorized dental 
treatment for only those dental conditions which, 
in sound professional judgment, are having a 
direct and material detrimental effect upon the 
associated basic condition or disability.  
(h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate 
by reason of individual unemployability may be 
authorized any needed dental treatment.  
(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 
may be authorized such dental services as are 
professionally determined necessary for any of 
the reasons enumerated in Sec. 17.47(g).  
(j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically 
necessary, i.e., is for dental condition 
clinically determined to be complicating a 
medical condition currently under treatment.  38 
C.F.R. § 17.161.

Analysis

The Veteran is claiming service connection for a dental 
condition but has provided no documentation or explanation as 
to what kind of dental condition he is claiming.  
The Veteran states that subsequent to his surgery for his 
face, nose and mouth during service, extensive dental work 
was done.  There is no documentation of the surgery or any 
type of dental treatment or condition during service besides 
the separation examination.  The Veteran submitted a 
photograph of two men with bandages on their noses but it 
showed no evidence of dental treatment.  

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth" and teeth lost as a result of 
"loss of substance of body of maxilla or mandible".  See 38 
C.F.R. §§ 3.381(a), 4.150; See Simington v. West, 11 Vet. 
App. 41, 44 (1998).  Only the latter are to be considered 
disabling for purposes of service-connected compensation.  
The former may be considered service connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  As noted above, the Veteran has 
not claimed nor does the evidence show that the Veteran has 
filed a claim for a compensable dental condition.  See also 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson, 8 Vet. App. at 354 (1995).  
There is no competent medical evidence of dental trauma in 
this case.    

The Veteran was discharged from service in 1956, and, as 
such, can receive treatment only with a timely filed 
application.  That application needed to be submitted within 
one year of his discharge from active duty.  38 C.F.R. § 
17.161(f). While the Veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson supra.  It does not appear that the Veteran filed a 
timely application.

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

	




ORDER

Service connection for a disorder characterized as breathing 
problems is denied.

Service connection for dental condition for the purpose of 
obtaining VA outpatient dental treatment is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


